 



Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

               This AGREEMENT is made and entered into this ___ day of
___________, by and between OpenTV Corp., a corporation organized under the laws
of the British Virgin Islands (the “Company”), and ___(“Indemnitee”).

               WHEREAS, the Company desires to attract and retain the services
of highly qualified individuals, such as Indemnitee, to serve the Company and
its related entities;

               WHEREAS, both the Company and Indemnitee recognize the increased
risk of litigation and other claims routinely being asserted against directors
and officers of public companies in today’s environment, and the attendant costs
of defending even wholly frivolous claims;

               WHEREAS, it has become increasingly difficult to obtain insurance
against the risk of personal liability of officers and directors on terms
providing reasonable protection at reasonable cost; and

               WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability in order to enhance Indemnitee’s service
to the Company in an effective manner, the increasing difficulty in obtaining
and maintaining satisfactory insurance coverage, the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses
(whether partial or complete) to Indemnitee to the fullest extent permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies.

               NOW, THEREFORE, in consideration of the premises, the mutual
covenants and agreements contained herein the parties hereto agree as follows:

               1. Certain Definitions:

               (a) Change in Control: shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company prior to such corporation’s becoming a
“beneficial owner” (as defined below) of 20% or more of the Voting Securities of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding Voting Securities (other than any such person or any affiliate
thereof, singly or collectively, that is such a 20% beneficial owner as of the
date hereof), or (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company’s assets.

 



--------------------------------------------------------------------------------



 



               (b) Charter Documents: the Articles of Association of the Company
and Memorandum of Association of the Company.

               (c) Claim: any threatened, pending or completed action, suit or
proceeding, including any alternative dispute resolution mechanism, whether
instituted by or in right of the Company or by any other party, or any inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.

               (d) Expenses: include attorneys’ fees and all other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing for an investigation or preparing to defend, be a witness in or
participate in any Claim relating to any Indemnifiable Event and any federal,
state, local or foreign taxes imposed as a result of the actual or deemed
receipt of any payments under the Agreement.

               (e) Expense Advance: a payment to Indemnitee pursuant to
Section 3 of Expenses in advance of the settlement of or final judgment in any
Claim.

               (f) Indemnifiable Event: any event or occurrence related to the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, trustee, agent or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.

               (g) Independent Legal Counsel: an attorney or firm of attorneys,
selected in accordance with the provisions of Section 4, who shall not have
otherwise performed services for the Company or Indemnitee within the last three
years (other than with respect to matters concerning the rights of indemnity
under this Agreement, or of other indemnities under similar indemnification
agreements or under the Charter Documents).

               (h) Reviewing Party: any appropriate person or body consisting of
a member or members of the Board of Directors of the Company or any other
independent and impartial person or body appointed by the Board of Directors of
the Company, and approved by Indemnitee (which approval shall not be
unreasonably withheld or delayed) who is not a party to the particular Claim for
which Indemnitee is seeking indemnification, or Independent Legal Counsel.

               (i) Voting Securities: any securities of the Company which vote
generally in the election of directors.

               2. Basic Indemnification Arrangement.

               (a) In the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Company shall indemnify Indemnitee to the
fullest extent permitted by law as soon as practicable but in any event no later
than thirty days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid or payable in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses) related to such
Claim.

               (b) Notwithstanding the foregoing, (i) the obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined, which determination shall, in all cases, be in
a written opinion specifying in reasonable detail the reasons therefor, that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 3(a) shall be subject to the condition that,

2



--------------------------------------------------------------------------------



 



if, when and to the extent that the Reviewing Party determines by rendering such
written opinion that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).
Indemnitee’s obligation to reimburse the Company for any Expenses shall be
unsecured and shall not accrue interest thereon in any respect.

               (c) If there has not been a Change in Control, the Reviewing
Party shall be selected by the Board of Directors of the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed). If
there has been such a Change in Control (other than a Change in Control which
has been approved by a majority of the Board of Directors of the Company who
were directors immediately prior to such Change in Control), the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 4 hereof. If there
has been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and agrees to appear in any such proceeding and
hereby waives any objection that venue in any court is not proper. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

               (d) Notwithstanding any other provision of this Agreement other
than Section 11 hereof, to the extent that Indemnitee has been successful on the
merits or otherwise, including, without limitation, the dismissal of an action
without prejudice, in defense of any Claim, Indemnitee shall be indemnified
against all Expenses incurred by Indemnitee in connection therewith.

               3. Expense Advances.

               (a) Upon receipt of a written undertaking by or on behalf of
Indemnitee to repay such amounts if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified therefore by the Company hereunder
under applicable law, the Company shall make Expense Advances to Indemnitee.

               (b) Any obligation to repay any Expense Advances hereunder
pursuant to a written undertaking by Indemnitee shall be unsecured and no
interest shall be charged thereon.

               4. Change in Control. The Company agrees that if there is a
Change in Control of the Company (other than a Change in Control which has been
approved by a majority of the Board of Directors of the Company who were
directors immediately prior to such Change in Control) then with respect to all
matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
Charter Document now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek and obtain legal advice with respect thereto and
such legal advice shall be duly obtained from Independent Legal Counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld or delayed). Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees, disbursements and other
charges of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all expenses (including attorneys’ fees,
disbursements and other charges), claims, liabilities and damages arising out of
or relating to this Agreement or its engagement pursuant hereto.

3



--------------------------------------------------------------------------------



 



               5. Indemnification for Additional Expenses. The Company shall,
subject to Section 11, indemnify Indemnitee against any and all expenses
(including attorneys’ fees, disbursements and other charges) and, if requested
by Indemnitee, shall (within ten business days of such request) advance such
expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for (i) indemnification or Expense Advance by the
Company under this Agreement or any other agreement or Charter Document now or
hereafter in effect relating to Claims for Indemnifiable Events or (ii) recovery
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance or insurance recovery, as the
case may be. The Company acknowledges that the right of recovery of Indemnitee
under any director’s and officers’ liability insurance policies are personal to
Indemnitee and shall not be considered assets of the Company’s estate under
applicable bankruptcy laws and in no event shall the Company seek to interfere
with, or otherwise adversely affect, Indemnitee’s right of recovery, if any,
under any such policy. If, and to the extent that, the Company determines to
change its domicile or jurisdiction of incorporation, the Company shall take
such actions, in connection therewith, to preserve, in all respects, the
indemnity protections and benefits provided to Indemnitee hereunder to the
fullest extent permitted under the laws of such new domicile or jurisdiction of
incorporation.

               6. Indemnification Procedures.

               (a) All indemnity payments and payments of Expenses (including
without limitation Expense Advances) by the Company to Indemnitee pursuant to
this Agreement shall be made to the fullest extent permitted by law as soon as
practicable after written demand by Indemnitee therefor is presented to the
Company, but in no event later than thirty (30) days after such written demand
by Indemnitee is presented to the Company, except in the case of Expense
Advances, which shall be made no later than ten (10) business days after such
written demand by Indemnitee is presented to the Company.

               (b) Indemnitee shall give the Company notice in accordance with
Section 12 of this Agreement as soon as practicable of any Claim made against
Indemnitee for which indemnification and/or Expense Advances, will or could be
sought under this Agreement; provided, however, that the failure to so notify
the Company shall not relieve the Company of its obligations hereunder except to
the extent such failure has materially prejudiced the Company. In addition, each
of Indemnitee and the Company shall give the other party such information
related to the claim and cooperation as the other party may reasonably require
and as shall be within such party’s power.

               (c) If, at the time of the receipt by the Company of a notice of
a Claim pursuant to Section 6(b) hereof, the Company has liability insurance in
effect which may cover such Claim, the Company shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter use commercially
reasonable efforts to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Claim in accordance with the terms of such
policies.

               (d) For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

4



--------------------------------------------------------------------------------



 



               (e) In the event the Company shall be obligated hereunder to
provide indemnification for or make any Expense Advances with respect to the
Expenses of any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees or expenses of separate counsel subsequently retained by or on behalf
of Indemnitee with respect to the same Claim; provided, that Indemnitee shall
have the right to employ Indemnitee’s separate counsel in any such Claim at
Indemnitee’s expense if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) counsel for the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, and shall have
indicated the basis for such determination to the Company, subject to matters of
attorney-client privilege or (C) the Company shall not continue to retain such
counsel to defend such Claim, then the reasonable fees and expenses of
Indemnitee’s separate counsel shall be Expenses for which Indemnitee may receive
indemnification or Expense Advances hereunder.

               7. Nonexclusivity; Subsequent Change in Law. The rights of
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have from time to time under the Charter Documents or the laws of the British
Virgin Islands or otherwise, and nothing contained in this Agreement shall
derogate or limit Indemnitee’s rights to indemnification as provided under the
Charter Documents or under applicable law. To the extent that a change in the
laws of the British Virgin Islands (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Charter Documents and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. In the event of any change in any applicable law,
statute or rule that narrows the right of a corporation organized under the laws
of the British Virgin Islands to indemnify a member of its board of directors or
an officer, employee, agent or fiduciary, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 11(a) hereof. If, and to the extent
that, the Company determines to change its domicile or jurisdiction of
incorporation, the Company shall take such actions, in connection therewith, to
preserve, in all respects, the indemnity protections and benefits provided to
Indemnitee hereunder to the fullest extent permitted under the laws of such new
domicile or jurisdiction of incorporation.

               8. No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Charter Document or otherwise) of the
amounts otherwise indemnifiable hereunder.

               9. Partial Indemnity. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

               10. Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

               11. Exceptions. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated pursuant to the terms of this
Agreement:

               (a) To indemnify or make Expense Advances to Indemnitee with
respect to Claims arising out of acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under applicable law.

5



--------------------------------------------------------------------------------



 



               (b) To indemnify or make Expense Advances to Indemnitee with
respect to Claims initiated or brought voluntarily by Indemnitee and not by way
of defense, counterclaim or crossclaim, except (i) with respect to actions or
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other agreement or insurance policy or under the Charter
Documents now or hereafter in effect relating to Claims for Indemnifiable
Events, (ii) in specific cases if the Board of Directors of the Company has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under the laws of the British Virgin Islands, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advances, or insurance recovery, as the case may be.

               (c) To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any action instituted (i) by Indemnitee to enforce or
interpret this Agreement, if a court having jurisdiction over such action
determines that each of the material assertions made by Indemnitee as a basis
for such action was not made in good faith or was frivolous, or (ii) by or in
the name of the Company to enforce or interpret this Agreement, if a court
having jurisdiction over such action determines that each of the material
defenses asserted by Indemnitee in such action was made in bad faith or was
frivolous.

               (d) To indemnify Indemnitee for Expenses, judgments, fines,
penalties and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

               12. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) upon delivery if delivered by hand to the party to whom such
communication was directed or sent via facsimile, with confirmation of receipt,
or (ii) upon the third business day after the date on which such communication
was mailed if mailed by certified or registered mail with postage prepaid.

               (a) If to Indemnitee, at the address indicated on the signature
page hereof.

               (b) If to the Company, to:

OpenTV Corp.
275 Sacramento Street
San Francisco, CA 94111
Attn: General Counsel

               or to such other address as may have been furnished to Indemnitee
by the Company.

               13. Amendments; Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

               14. Subrogation. In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights; provided however, that the Company shall not
enforce any of such rights in any manner or at any time as would prevent or
delay payment to Indemnitee of all amounts owing to him or prevent Indemnitee
from making an assignment of such rights for the benefit of creditors of the
Company in connection with a bankruptcy filing.

               15. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company),

6



--------------------------------------------------------------------------------



 



assigns, spouses, heirs, executors and personal and legal representatives, and
any such successor shall expressly assume, in written agreement in form and
substance reasonably satisfactory to Indemnitee, all of the Company’s
obligations hereunder to the same extent, and in substantially the same manner,
as the Company prior to such succession. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director or officer of
the Company or of any other enterprise at the Company’s request.

               16. Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.

               17. Effective Date. This Agreement shall be effective as of the
date hereof and shall apply to any claim for indemnification by Indemnitee on or
after such date.

               18. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the British Virgin Islands
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws thereof. The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of California, County of San Francisco for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement.

               19. Integration and Entire Agreement. This Agreement sets forth
the entire understanding between the parties hereto and supersedes and merges
all previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

               20. No Construction as Employment Agreement. Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries or affiliated entities.

7



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date set forth above.

OPENTV CORP.

By:_______________________________
Name:
Title:

INDEMNITEE:

By:_______________________________
Name:

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT

8